Citation Nr: 1016906	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.  The Veteran has been awarded the Vietnam 
Service Medal.  The Board observes that this award is given 
for time spent in service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2010, the Veteran testified at a Board personal 
hearing before the undersigned in Nashville, Tennessee.  A 
transcript of the hearing is associated with the claims file.  

Although the RO has thus far limited its consideration of the 
Veteran's claim for service connection for a psychiatric 
disorder to PTSD, the evidence shows that he has been 
diagnosed with other disorders, to include major depression.  
Under the circumstances, the Board finds that the Veteran's 
claim should be expanded.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (indicating that a veteran's claim for service 
connection for psychiatric symptoms should not be limited to 
consideration of a specific diagnosis where the pleadings and 
evidence suggest a claim of broader scope).  Accordingly, the 
issue on appeal has been recharacterized as set forth above, 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

A review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board finds that the Veteran should be afforded the 
opportunity to obtain another VA examination in connection 
with his claims and stressor for verification for his PTSD 
claim, for the reasons discussed below.

With regard to service connection for bilateral hearing loss, 
at the January 2010 Board hearing, the Veteran testified that 
he was in artillery and that his duties required him to be 
around M108 Howitzers and 175mm guns.  The Veteran stated 
that he was given hearing protection, but most times was not 
able to utilize them.  Additionally, the Veteran's DD 214 
lists his occupational specialty as in artillery.  

At the January 2010 Board hearing, the Veteran testified that 
his hearing had progressively gotten worse since service, and 
contended that he suffered ruptured eardrums while in 
Vietnam.  He also testified that he experienced ringing of 
the ears during and since he left service.  (Service 
connection has been established for tinnitus based on the 
established in-service loud noise exposure).

A review of service treatment records show normal hearing; 
however, an April 2008 VA examination revealed that the 
Veteran suffers from mild sloping to severe mixed hearing 
loss in the left ear with a moderately severe to severe mixed 
hearing loss in the right ear, with tinnitus occurring 
bilaterally.  The examiner attributed the tinnitus to loud 
noise exposure during military service, but opined that the 
bilateral hearing loss is less likely than not related to 
loud noise exposure during military service. 

The Board finds that the April 2008 VA audiological exam is 
inadequate for rating purposes.  The VA examiner's opinion is 
inadequate because, when providing an etiology opinion for 
the Veteran's bilateral hearing loss, the VA examiner failed 
to take into consideration the Veteran's chronic complaints 
of hearing loss in service, continuous symptoms of hearing 
loss after service, and report of in-service ruptured 
eardrums.  The result was a nexus opinion based upon an 
incomplete, and, therefore, inaccurate, history.  

In light of the above, the Board finds that, while the 
Veteran was afforded a VA audiological examination in April 
2008, this examination was inadequate because it did not 
address the Veteran's report of the in-service injury of 
ruptured ear drums, or take into account the Veteran's 
reported chronic symptomatology in service or continuous 
hearing loss symptomatology since service.  Instead, the 
April 2008 VA examiner's opinion relied on the lack of 
evidence in the service treatment records to provide a 
negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

Further VA audiologic examination is needed so that a medical 
professional can review the entire record, consider a 
complete history (that includes the Veteran's chronic 
complaints of hearing loss in service, continuous symptoms of 
hearing loss after service, and report of in-service ruptured 
eardrums), and provide an informed opinion as to the 
relationship between the Veteran's active service and current 
bilateral hearing loss.  

With regard to the issue of service connection for 
psychiatric disorder (including PTSD and major depression), 
the Veteran contends that he has developed PTSD as a result 
of stressors he experienced in Vietnam.  Specifically, he 
stated that he witnessed four soldiers burn to death in a 
mortar attack, saw personnel injured, suffered shrapnel 
wounds himself, saw a friend wounded from shrapnel and was 
told he unknowingly killed/injured fellow America Soldiers.  
Official service records reflect that his primary specialty 
was in artillery and that he was assigned to the C Battery 
2nd Battalion 32nd Artillery.  

The evidence shows that the Veteran has been diagnosed with 
PTSD; however, there was inadequate action taken to obtain 
credible supporting evidence that the claimed in-service 
stressors occurred.  The Veteran supplied descriptions of 
several stressors as well as the unit to which he was 
assigned.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

The Veteran's personnel records reveal that he served in 
Vietnam from October 1965 to February 1966.  It is indicated 
that he was assigned to C Battery 2nd, Battalion 32nd 
Artillery.  VA should attempt to verify his stressor events.  
The Board finds that the Veteran has submitted enough 
information for additional stressor development search.  

The RO may conduct a search for the Unit Records for 
corroboration of the Veteran's reported stressors, to include 
the pertinent unit histories.  If the RO is unable to obtain 
these records, the Board concludes that further research is 
warranted and to determine if the enumerated stressors are 
corroborated in the unit histories.  Should any search the RO 
may decide to take not result in a verified in-service 
stressor, the RO should request formal search of unit 
histories through the United States Joint Services Records 
Research Center (JSRCC) (previously the U.S. Armed Services 
Center for Research of Unit Records).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss.  The relevant 
documents in the Veteran's claim file 
should be made available to the examiner, 
and the examiner should review the 
relevant documents in the claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
history of the Veteran, and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the diagnosed bilateral hearing loss 
disability is etiologically related to the 
Veteran's active service.  In rendering 
this opinion, the examiner should 
specifically address the following: 
(1) the Veteran's chronic complaints of 
hearing loss since service, (2) his 
contentions of ruptured ear drums in 
service, and (3) the significance, in 
terms of causation, of the Veteran's loud 
noise exposure involving artillery during 
service.  The examiner should provide a 
rationale for all opinions.

2.  The RO or AMC should review the file 
and prepare a summary of the Veteran's 
claimed in-service stressors, including 1) 
having been present for mortar fire or 
attacks for the period from October 1965 
to February 1966 while serving in the C 
Battery 2nd Battalion, 32nd Artillery, 
2) having suffered shrapnel wounds, 3) 
assisting a friend who suffered shrapnel 
wounds, 4) unknowingly killing/injuring 
fellow American soldiers, and 5) any other 
stressor which becomes capable of 
verification in the event the Veteran 
submits additional evidence concerning it.

Unit histories of the Veteran's unit(s) 
while located in Vietnam, which would most 
likely confirm the reported stressors of 
enemy attacks or show that personnel were 
assigned to convoy duty, should be 
obtained for the period from October 1965 
to February 1966.  These may be researched 
or obtained by the RO/AMC.  Similar 
information should be requested for the C 
Battery 2nd Battalion, 32nd Artillery, for 
the period from October 1965 to February 
1966.

2.  If any research efforts undertaken by 
the AMC or RO do not result in 
verification of any in-service stressful 
events, the stressor summary and all 
associated documents should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or any other 
appropriate source.  Any information that 
might corroborate the Veteran's alleged 
in- service stressors should be requested.

The JSRRC should be requested to attempt 
to verify any of the Veteran's reported 
stressors listed above, and should obtain 
unit histories of the Veteran's units.  
Such unit histories should include while 
serving in the C Battery 2nd Battalion, 
32nd Artillery in Vietnam (from October 
1965 to February 1966).

3.  If, after the foregoing development 
has been accomplished, any of the 
Veteran's reported stressors are verified, 
schedule him for a VA PTSD examination by 
a psychiatrist to ascertain the nature and 
likely etiology of any current psychiatric 
disorder, to include major depression.  
The relevant documents in the claims file 
should be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history, including the diagnoses 
of PTSD and major depression.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the claims folder review, the 
Veteran's history and complaints, and the 
examination results, the examiner should 
identify by diagnosis all current 
psychiatric disorders.  The examiner 
should provide an opinion as to whether 
the Veteran has a current diagnosis of 
PTSD that is more likely than not (50 
percent probability or greater) due to a 
verified in-service stressor. If PTSD due 
to a verified in-service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD, the 
examiner should explain why the Veteran 
does not meet the criteria for a diagnosis 
of PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, likewise, the examiner should 
provide an opinion with respect to each 
such disorder as to whether it is at least 
as likely as not (a 50 percent probability 
or more) that the disorder is 
etiologically related to the Veteran's 
active duty service.  The examiner should 
provide a rationale for the opinions.

4.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If 
the benefits sought are not fully granted, 
the RO or AMC should furnish a 
supplemental statement of the case (SSOC) 
before the claims files is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

